     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 1 of 7 Page ID #:216



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    GINA RICKARD,                               Case No. 5:20-cv-00539-AB-JC
12                          Plaintiff,
                                                  MEMORANDUM OPINION AND
13                   v.                           ORDER DISMISSING ACTION
14    RIVERSIDE COUNTY SHERIFFS
      DEPT., et al.,
15
16                          Defendants.
17
     I.    BACKGROUND AND SUMMARY
18
           On March 13, 2020, plaintiff Gina Rickard, who is at liberty, is proceeding
19
     pro se, and has been granted leave to proceed in forma pauperis (“IFP”), filed a
20
     Civil Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983 against
21
     multiple defendants.
22
           As plaintiff is proceeding IFP, the assigned Magistrate Judge screened the
23
     Complaint to determine if the action is frivolous or malicious, fails to state a claim
24
     on which relief may be granted, or seeks monetary relief against a defendant who is
25
     immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).
26
           On April 7, 2020, the Magistrate Judge issued an Order Dismissing
27
     Complaint with Leave to Amend and Directing Plaintiff to Respond to Order
28
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 2 of 7 Page ID #:217



 1 (“April Order”).1 The April Order advised plaintiff that the Complaint was
 2 deficient for reasons described in the April Order, dismissed the Complaint with
 3 leave to amend, and directed plaintiff, within fourteen days (i.e., by April 21, 2020),
 4 to file one of the following: (1) a first amended complaint which cures the pleading
 5 defects described in the April Order; (1) a notice of dismissal; or (3) a notice of
 6 intent to stand on the Complaint.2 The April Order expressly cautioned plaintiff
 7
 8           1
              Absent consent by all parties, including unserved defendants, a magistrate judge cannot
 9 issue dispositive orders, including an order dismissing a claim. Branch v. Umphenour, 936 F.3d
     994, 1004 (9th Cir. 2019); see also Williams v. King, 875 F.3d 500, 504 (9th Cir. 2017)
10 (“[C]onsent of all parties (including unserved defendants) is a prerequisite to a magistrate
11 judge’s jurisdiction to enter dispositive decisions under § 636(c)(1).”); 28 U.S.C. §
     636(b)(1)(A)-(B). However, “the dismissal of a complaint with leave to amend is a
12 non-dispositive matter.” McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). Accordingly, a
13 magistrate judge may dismiss a complaint with leave to amend without the approval of a district
     judge. See id. at 797 (“While the magistrate can dismiss complaints with leave to amend, the
14   district court necessarily must review that decision before dismissing the entire action.”).
     Additionally, a plaintiff who disagrees with a magistrate judge’s order, including a
15   nondispositive order dismissing a pleading with leave to amend, may file an objection with the
16   district judge. See Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th Cir. 2015); see also Hunt v.
     Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“District court review of even these nondispositive
17   matters . . . can be compelled upon objection of the party against whom the magistrate has
     ruled.”) (quoting McKeever, 932 F.2d at 798). The April Order expressly notified plaintiff that
18
     (1) the April Order constituted non-dispositive rulings on pretrial matters; (2) to the extent a
19   party disagreed with such non-dispositive rulings, such party may seek review from the District
     Judge within a specified time frame; (3) to the extent a party believed that the rulings were
20   dispositive, rather than non-dispositive, such party had the right to object to the determination
21   that the rulings were non-dispositive within a specified time frame; and (4) a party would be
     foreclosed from challenging the rulings in the April Order if such party did not seek review
22   thereof or object thereto. (April Order at 13 n.4).
23           2
              Specifically, the Magistrate Judge advised plaintiff, albeit in greater detail and with
24   citation to authorities, that the Complaint (1) violated Rule 10 of the Federal Rules of Civil
     Procedure because it did not name all of the parties in the caption and failed to clearly identify
25   the persons/entities being sued; (2) violated Rule 8 of the Federal Rules of Civil Procedure
     because it failed to specify any claims, legal grounds, or relief sought; (3) failed to state a claim
26
     for relief against any defendant because it did not identify each defendant’s individual conduct or
27   specify any policy, custom or practice which resulted in a constitutional violation and instead
     made general and conclusory allegations which failed to demonstrate a causal link between any
28                                                                                             (continued...)

                                                        2
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 3 of 7 Page ID #:218



 1 that the failure timely to file a first amended complaint, a notice of dismissal, or a
 2 notice of intent to stand on the Complaint may be deemed plaintiff’s admission that
 3 amendment is futile and may result in the dismissal of this action on the grounds set
 4 forth in the April Order, on the ground that amendment is futile, for failure
 5 diligently to prosecute, and/or for failure to comply with the April Order.
 6          As plaintiff failed to file a first amended complaint, a notice of dismissal, or a
 7 notice of intent to stand on the Complaint, or to seek an extension of time to do so
 8 by the foregoing deadline,3 the Magistrate Judge, on May 15, 2020, issued an Order
 9 to Show Cause Re Dismissal (“OSC”), which directed plaintiff to show cause in
10 writing, on or before May 29, 2020 why plaintiff’s failure to file a first amended
11 complaint, a notice of dismissal, or a notice of intent to stand on the Complaint
12 should not be deemed plaintiff’s admission that amendment is futile and why this
13 action should not be dismissed on the grounds set forth in the April Order, on the
14 ground that amendment is futile, based upon plaintiff’s failure to prosecute, and/or
15 based upon plaintiff's failure to comply with the April Order. The OSC further
16
17          2
             (...continued)
18 defendant’s conduct and an alleged constitutional violation; (4) improperly included as Section
19 1983 defendants private individuals who did not act under color of state law, a judge who is
     immune from such a suit, and other officials who appear merely to have carried out a facially
20   valid judicial order and would be entitled to quasi-judicial immunity; and (5) is barred by the
     Rooker-Feldman doctrine to the extent it complained of a legal wrong allegedly committed by a
21   state court and sought relief from the judgment of that court.
22          3
              On April 9, 2020, plaintiff sent the court approximately 58 email communications –
23   none of which appeared to be a first amended complaint, a notice of dismissal or a notice of
     intent to stand on the Complaint – which were returned to her without filing. See Docket No. 9.
24   On the same date, the court ordered plaintiff to refrain from sending substantive emails to the
25   court and notified her that such communications were improper and would not be filed. See
     Docket No. 8 (citing Local Rule 83-2.5 (parties shall refrain from sending e-mail messages to
26   judge; all matters must be called to judge’s attention by appropriate application or motion filed
     in compliance with local rules)). Notwithstanding the foregoing, plaintiff emailed approximately
27
     five additional items – none of which appeared to be a first amended complaint, a notice of
28   dismissal or a notice of intent to stand on the Complaint – on April 15, 2020. Such items were
     likewise returned to her without filing. See Docket No. 9.

                                                     3
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 4 of 7 Page ID #:219



 1 expressly cautioned plaintiff in boldface print that the failure to comply with the
 2 OSC and/or to show good cause, may be deemed plaintiff's admission that
 3 amendment is futile and may result in the dismissal of this action on the ground that
 4 amendment is futile, on the grounds set forth in the April Order, based upon
 5 plaintiff’s failure to prosecute this action and/or based upon plaintiff’s failure to
 6 comply with the court’s orders.
 7         Although the deadlines to respond to the April Order and the OSC have now
 8 expired, to date, plaintiff has failed to file a first amended complaint, a notice of
 9 dismissal, a notice of intent to stand on the Complaint, or a response to the OSC, or
10 to seek an extension of time to do so.
11         As discussed below, this action is dismissed due to plaintiff’s failure to state
12 a claim for relief, her unreasonable failure to prosecute and her failure to comply
13 with the April Order or the OSC.
14 II.     PERTINENT LAW
15         It is well-established that a district court may sua sponte dismiss an action
16 where the plaintiff has failed to comply with a court order and/or unreasonably
17 failed to prosecute. See Link v. Wabash Railroad Co., 370 U.S. 626, 629-33
18 (1962); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.) (as amended), cert.
19 denied, 506 U.S. 915 (1992); see also McKeever v. Block, 932 F.2d 795, 797 (9th
20 Cir. 1991) (district court may sua sponte dismiss action “only for an unreasonable
21 failure to prosecute”) (citations omitted); see also Edwards v. Marin Park, Inc., 356
22 F.3d 1058, 1065 (9th Cir. 2004) (sua sponte dismissal pursuant to Fed. R. Civ. P.
23 41(b) proper sanction in cases where a plaintiff is notified of deficiencies in
24 complaint and is given “the opportunity to amend [the complaint] or be dismissed”
25 but the plaintiff “[does] nothing”) (citations omitted; emphasis in original).
26         In determining whether to dismiss an action for failure to prosecute or failure
27 to comply with court orders, a district court must consider several factors, namely
28
                                                4
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 5 of 7 Page ID #:220



 1 (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
 2 to manage its docket; (3) the risk of prejudice to defendants; (4) the public policy
 3 favoring disposition of cases on their merits; and (5) the availability of less drastic
 4 alternatives. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
 5 prosecute); Ferdik, 963 F.2d at 1260-61 (failure to comply with court orders).
 6 Dismissal is appropriate under the foregoing analysis “where at least four factors
 7 support dismissal . . . or where at least three factors ‘strongly’ support dismissal.”
 8 Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (citations
 9 omitted).
10         Where a plaintiff is proceeding pro se, however, the court must first notify
11 the plaintiff of the deficiencies in the complaint so that the plaintiff has an
12 opportunity “to amend effectively.” Ferdik, 963 F.2d at 1261 (citation omitted). In
13 addition, where a Magistrate Judge originally dismissed the complaint with leave to
14 amend, the District Judge must review that decision before dismissing the entire
15 action. See McKeever, 932 F.2d at 797 (“While the magistrate can dismiss
16 complaints with leave to amend, the district court necessarily must review that
17 decision before dismissing the entire action.”). A district judge may not dismiss an
18 action for failure to comply with a court order (e.g., the Magistrate Judge’s order to
19 file an amended complaint) or for unreasonable failure to prosecute if the initial
20 decision to dismiss a complaint was erroneous. Yourish v. California Amplifier,
21 191 F.3d 983, 992 (9th Cir. 1999) (citing id.).
22 III.    DISCUSSION AND ORDER
23         First, the Court has reviewed the April Order and finds that it adequately and
24 properly notified plaintiff of the deficiencies in the Complaint and afforded her an
25 opportunity to amend effectively. This Court agrees with and adopts the April
26 Order, and finds that the Magistrate Judge properly dismissed the Complaint with
27 leave to amend for the reasons discussed therein.
28         Second, as explained in the April Order, the Complaint fails to state a claim

                                                5
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 6 of 7 Page ID #:221



 1 for relief against any defendant. The April Order explained in detail what plaintiff
 2 needed to do to cure the deficiencies in her pleading, ordered plaintiff to respond to
 3 the April Order by filing a first amended complaint which cured the identified
 4 pleading defects, or filing a notice of dismissal, or filing a notice of intent to stand
 5 on Complaint, and cautioned plaintiff that her failure timely to respond to the April
 6 Order may be deemed her admission that amendment is futile and may result in the
 7 dismissal of this action on the grounds identified in the April Order, on the ground
 8 that amendment is futile, for failure diligently to prosecute, and/or for failure to
 9 comply with the April Order. In light of plaintiff’s failure to file a response to the
10 April Order as expressly directed, this Court deems such failure plaintiff’s
11 admission that amendment of the Complaint is futile and concludes that plaintiff is
12 unable or unwilling to draft a complaint that states viable claims for relief. See,
13 e.g., Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant
14 knowingly and repeatedly refuses to conform his pleadings to the requirements of
15 the Federal Rules, it is reasonable to conclude that the litigant simply cannot state a
16 claim.”) (emphasis in original), cert. denied, 574 U.S. 815 (2014). Accordingly,
17 dismissal of the instant action based upon plaintiff’s failure to state a claim is
18 appropriate.
19         Third, dismissal is appropriate based upon plaintiff’s failure to comply with
20 the April Order and the OSC and the failure to prosecute. The Court has considered
21 the five factor discussed above – the public’s interest in expeditious resolution of
22 litigation, the court’s need to manage its docket, the risk of prejudice to defendants,
23 the public policy favoring disposition of cases on their merits, and the availability
24 of less drastic alternatives. The first two factors – the public’s interest in
25 expeditiously resolving this litigation and the Court’s interest in managing the
26 docket – strongly weigh in favor of dismissal. As noted above, plaintiff has been
27 notified of the deficiencies in the Complaint and has been given the opportunity to
28 amend it, to dismiss it, or to notify the Court that she wishes to stand thereon. She


                                                6
     Case 5:20-cv-00539-AB-JC Document 12 Filed 06/19/20 Page 7 of 7 Page ID #:222



 1 has not done so and further has not responded to the OSC directing her to show
 2 cause why this action should not be dismissed. See Edwards, 356 F.3d at 1065.
 3 The third factor, risk of prejudice to defendants, also weighs strongly in favor of
 4 dismissal. See Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir. 1976)
 5 (prejudice to defendants presumed from unreasonable delay) (citation omitted).
 6 The fourth factor, the public policy favoring disposition of cases on their merits, is
 7 greatly outweighed by the factors in favor of dismissal discussed herein. As for the
 8 fifth factor, since plaintiff has already been cautioned of the consequences of her
 9 failure to prosecute and her failure to comply with the April Order and the OSC,
10 and plaintiff has been afforded the opportunity to avoid such consequences but has
11 not responded, no sanction lesser than dismissal is feasible. See, e.g., Yourish, 191
12 F.3d at 989 (dismissal of action with prejudice not excessive sanction for plaintiffs’
13 failure timely to comply with court’s order to submit an amended complaint).
14         IT IS THEREFORE ORDERED that this action is dismissed based upon
15 plaintiff’s failure to state a claim, her unreasonable failure to prosecute and her
16 failure to comply with the April Order and the OSC.
17         IT IS SO ORDERED.
18
19 DATED: June 19, 2020
20
21                                    ___________________________________
22                                    HONORABLE ANDRE BIROTTE, JR.
                                      UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


                                               7
